Citation Nr: 0528504	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  01-01 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an enlarged lymph node 
with metastatic poorly-differentiated squamous cell 
carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and his son.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
July 1980.  The veteran's decorations, medals and badges 
include the Vietnam Service Medal with one Silver Service 
Star and one Bronze Star; Republic of Vietnam Campaign Medal; 
and Vietnamese Cross of Gallantry with Palm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas; 
the veteran received notice of this decision in April 2000.  

In August 2001, the veteran appeared and gave testimony at a 
personal hearing before one of the undersigned Veterans Law 
Judges.  A transcript of that hearing is of record.

When this matter was previously before the Board in November 
2001, the Board denied the veteran's claim of entitlement to 
service connection for an enlarged lymph node with metastatic 
poorly-differentiated squamous cell carcinoma.  The veteran 
appealed the Board's November 2001 decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a March 2003 order, granted the parties' joint motion for 
remand, vacating the Board's November 2001 decision and 
remanding the case for compliance with the terms of the joint 
motion.

In November 2003, the Board remanded the case to the RO for 
further evidentiary development.  

In May 2005, the veteran appeared and gave testimony at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is of record.



FINDINGS OF FACT

1.  In January 2000, the veteran was diagnosed with squamous 
cell carcinoma of a nasopharyngeal type at the base of the 
tongue; right neck lymphadenopathy was noted.

2.  The Secretary of VA has determined that 
nasal/nasopharyngeal carcinoma is not a disease for which a 
presumption of service connection due exposure to Agent 
Orange is warranted.

3.  The veteran is first shown to have developed squamous 
cell carcinoma of a nasopharyngeal type at the base of the 
tongue with right neck lymphadenopathy in 2000, many years 
after service.

4.  Squamous cell carcinoma was not present in service or 
within one year following separation from service in July 
1980.

5.  There is no competent medical evidence indicating that 
the veteran has squamous cell carcinoma of a nasopharyngeal 
type at the base of the tongue with right neck 
lymphadenopathy related to his period of service, including 
exposure to Agent Orange.


CONCLUSION OF LAW

The veteran's enlarged lymph node with metastatic poorly 
differentiated squamous cell carcinoma was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service or resulted from herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, what 
evidence will be obtained by the veteran; and what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VA will advise claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
The VCAA and implementing regulations also define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA.  The December 2000 statement of the 
case, the June 2001 and August 2004 supplemental statements 
of the case, the Board's November 2003 remand, the RO's April 
2004 letter, and during discussions at the August 2001 and 
May 2005 Board hearings, VA gave the veteran notice of the 
evidence necessary to substantiate his claim.  

The evidence development letter dated in April 2004 advised 
the veteran of what evidence he was responsible for providing 
and what evidence VA would undertake to obtain.  This letter 
told him to send private treatment records in his possession 
and that he could submit statements in support of his claim.  
Moreover, during the May 2005 Board hearing, the veteran was 
repeatedly encouraged to submit competent medical evidence, 
and particularly statements from his private treating 
physicians, addressing whether there was a relationship 
between the development of his cancer and his period of 
service, and specifically, to his presumed exposure to Agent 
Orange.  This notice had the effect of informing him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b); cf. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (holding that the failure to explicitly tell a 
claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and even that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided after the 
initial adjudication.  Mayfield v. Nicholson, at 123-4.  

In any event, not only is there is no evidence of prejudice 
in this case, the veteran does not assert that he was 
prejudiced by VA's development of his appeal.  He did not 
report or submit additional information or evidence after the 
last VCAA notice.  If he had submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  Instead, in essence, he challenges VA's legal 
and medical conclusions of the evidence that is of record.

In light of the foregoing, the Board finds that there is no 
identified relevant evidence that has not been accounted for.  
38 U.S.C.A. § 5103A(b), (c).

Factual Background

Service medical records are negative for complaints or 
findings referable to lymph node problems and do not indicate 
that the veteran contracted cancer during service.   The 
veteran's Report of Discharge or Transfer (DD Form 214) shows 
that his primary specialty in service was translator and 
interpreter.

Post service, when examined by VA in August 1984, complaints 
and findings were not referable to lymph node problems or 
cancer.

According to a private dermatology record, in June 1998 the 
veteran was diagnosed with squamous papillomas axillae, in 
the neck and axillary area.  It does not appear that a biopsy 
was performed at the time.

Private medical records from the Scott and White medical 
facility, dated from January 2000 to February 2001, indicate 
that the veteran was initially treated for a neck tumor in 
November 1999 and underwent an excisional biopsy of a left 
neck tumor in January 2000.  The private hospital pathology 
report described an enlarged lymph node with metastatic 
poorly differentiated squamous cell carcinoma.  The 
pathologist commented that a differential diagnosis of the 
lesion would include metastatic poorly differentiated 
squamous cell carcinoma arising anywhere in the aerodigestive 
tract and less likely lymphoepithelial nasopharyngeal 
undifferentiated carcinoma.  Follow-up studies were 
recommended to search for the primary lesion.

The veteran was initially examined at the Scott and White 
facility in January 2000 because metastatic squamous cell 
carcinoma was found but the primary site was not located.  
T.R., M.D., an oncologist, and his primary treating 
physician, examined him.  According to the record, the 
veteran denied use of tobacco, but gave a history of smoking 
since age fourteen and quitting three years earlier.  The 
clinical assessment was metastatic poorly differentiated 
squamous cell carcinoma of the left cervical lymph node 
without a primary.  Further tests and studies were 
recommended.

A January 2000 report of a computed tomography (CT) of the 
veteran's neck included an impression of cervical adenopathy, 
bilaterally.  A January 2000 pathology report of a left deep 
cervical lymph node biopsy reflects a diagnosis of metastatic 
squamous cell carcinoma.

In February 2000, R.T., M.D., an otolaryngologist and 
surgeon, who examined the veteran and reported that the 
nasopharynx, hypopharynx and larynx did not show any obvious 
tumor.  The clinical assessment was metastatic 
lymphadenopathy-squamous cell carcinoma; metastatic to lymph 
nodes in both sides of the neck with no obvious primary.  An 
ear, nose and throat (ENT) specialist evaluated the veteran, 
but no obvious primary was found and the veteran underwent 
additional biopsies.   The records show that the only 
positive biopsy was in the right base of the tongue that 
revealed squamous cell carcinoma described as a 
nasopharyngeal variant.  

A February 2000 record from A. C., M.D., a radiation 
oncologist, indicates that the veteran smoked one and one 
half packs of cigarettes daily until four years earlier and 
includes an assessment of squamous cell carcinoma at the base 
of the tongue with bilateral metastatic cervical 
lymphadenopathy.

In a March 2000 statement, Dr. T.R., said that the veteran 
had "a squamous cell carcinoma which is a nasopharyngeal 
variant.  This area is located at the top of the larynx" and 
may have been present before May 1999.  Further, in April 
2000, Dr. T.R. said that the veteran had a history of head 
and neck cancer, invasive squamous cell carcinoma that was 
treated with chemotherapy and radiation.

According to a May 2000 emergency room record, the veteran 
was seen for complications associated with his cancer 
treatment.  He experienced difficulty swallowing.  The 
assessment was pharyngeal cancer with pain and swelling.  In 
June 2000, he was hospitalized with progressive odynophagia 
and unable to retain his medications or take fluid 
replacement.  According to July and August medical records, 
the veteran's condition improved and there was no evidence of 
recurrent disease.

An October 2000 hematology/oncology record includes a 
diagnosis of invasive squamous cell carcinoma of the right 
base of the tongue with a positive cervical lymph node, 
status post dissection and neoadjuvant chemotherapy and chemo 
radiation completed in June 2000.  The veteran underwent a 
recent restaging CT scan of his neck that showed complete 
resolution of his disease.  He also had cellulitis of his 
neck after a tooth infection with worsening left-sided pain 
and swelling that was treated with antibiotics and resolved.

In an October 2000 statement, Dr. R.T. reported that, in 
January 2000, the veteran was diagnosed by a fine needle 
biopsy of a right neck lymph node.  The biopsy showed 
squamous cell carcinoma of a nasopharyngeal type "but" his 
primary tumor was located at the base of the tongue.  Dr. 
R.T. said that the veteran's right neck lymphadenopathy was 
metastatic from the base of the tongue and it was possible 
that the cancer may have been present prior to May 1999.

The veteran underwent VA examination in November 2000 and the 
examining physician's assistant diagnosed squamous cell 
carcinoma nasopharyngeal type, Roeder's grade II-III.  An ENT 
physician also examined the veteran and reviewed the Scott 
and White medical records he provided.  According to the ENT 
examination report, the private medical record showed the 
veteran had squamous cell carcinoma of the base of the tongue 
on the right.  The veteran had multiple biopsies of the 
nasopharynx, tongue, tonsil, piriform sinuses and larynx but 
no other cancer was found and was thought to have carcinoma 
of the base of the tongue and not the larynx.  The ENT 
specialist stated that the veteran did not have cancer of the 
larynx.

Further, in the VA doctor's opinion, it was very likely that 
the veteran's neck tumor was growing prior to May 10, 1999.  
The VA ENT specialist said that the veteran had a twenty to 
thirty year history of smoking, although he quit 
approximately seven years before the tumor appeared.  
According to the examination report, the veteran and his 
spouse were concerned that Agent Orange may have contributed 
to the cancer.  In the ENT physician's opinion, the more 
likely cause of the veteran's carcinoma was smoking; although 
the doctor could not say that Agent Orange did not influence 
the problem, the physician opined that "I think [the 
veteran] would have developed carcinoma of the base of the 
tongue as related to his smoking had he not even been exposed 
to Agent Orange."

The private medical records indicate that an additional mass 
was noted and, in November 2000, the veteran was scheduled 
for a CT scan of his head and neck.  The form letter used to 
schedule to the CT indicates that the diagnosis was laryngeal 
cancer and metastasis.

In December 2000, the veteran saw Dr. R.T. and complained of 
a small painful area in his left superior preauricular area 
and also complained of some thickening of the skin in the 
anterior neck in the mid-line.  The doctor opined that the 
thickening the veteran had in his anterior skin was the 
dewlap that was sometimes seen after radiation therapy, but 
VA was going to perform a CT scan.  Some residual laryngeal 
edema following radiation was noted.  The veteran underwent 
excision of a left preauricular area lesion.  The pathology 
report showed invasive squamous cell carcinoma.

A January 2001 record indicates that the veteran continued to 
have soft-tissue swelling of the submental area.  Dr. R.T. 
told the veteran and his spouse that he did not find any lump 
or mass in the throat or anywhere else except the soft-tissue 
swelling in the submental area.  A CT scan of the neck 
apparently showed something at the base of the skull for 
which a neurosurgical examination was scheduled.  In a later-
dated January 2001 record, Dr. R.T. reported that regarding 
the veteran's left submandibular fullness, the mass seemed to 
have softened slightly and it was probably a reactive lymph 
node in the submandibular triangle, or an inflamed 
submandibular gland.

A January 2001 neurosurgery record indicates that the veteran 
was evaluated for a possible lesion in the right hemisphere 
of his brain.  Examination findings revealed an obvious 
deformity of the veteran's neck with swelling and redness.  
Palpation of the neck disclosed a rather large mass in the 
upper portion of the larynx that was tight and firm.  The 
physician was unable to tell if it was the mass or just 
induration.   An ultrasound of the veteran's neck showed some 
induration and swelling.  A CT scan of his neck and lower 
part of the brain showed an area on the right side that 
appeared to be a cerebellar tonsil but could be a mass.  The 
clinical impression was history of squamous cell cancer of 
the base of the tongue with metastasis and possible 
metastatic lesion in the brain, with near normal neurologic 
examination.  A magnetic resonance image (MRI) taken soon 
after was negative with no evidence of metastatic tumor or 
cancer in the brain.  The record indicates the veteran was 
awaiting a possible biopsy of the area of induration in the 
mass in his upper neck by Dr. R.T.

In a February 2001 record, Dr. R.T. noted that the veteran 
was being followed for a left submandibular gland 
enlargement, that had gone down greatly and was much less 
tender.  The specialist said the remainder of the examination 
was negative for any recurrence and that included flexible 
fiberoptic nasopharyngoscopy.  Dr. R.T. noted that the 
veteran had a recent CT scan at a private hospital that did 
not show any metastatic lymphadenopathy.

In a written statement submitted in support of his claim, the 
veteran's spouse summarized her research on head and neck 
cancers taken from various Internet sites and medical 
literature of several groups including the American Institute 
of Health and the American Cancer Society.  She said that 
"[a]ccording to the Johns Hopkins Internet site, 'The most 
common type of larynx cancer is squamous cell carcinoma 
arising from the superficial layer of the lining.'"  She 
reported that 98 percent of squamous cell carcinomas 
originated in some part of the larynx or often in the 
superficial lining of the larynx.  The veteran's spouse said 
primary cells were found at the base of the tongue and that 
"[r]eason, logic, and statements made by oncologists (not in 
writing!) confirm the squamous cell carcinoma in this patient 
originated in the supraglottis (the top of the Larynx or 
lining of the same) above the vocal cords."

At the August 2001 Board hearing, the veteran and his spouse 
testified that his cancer was actually larynx cancer (or 
throat cancer) that was variously diagnosed as non-Hodgkin's 
lymphoma.  She said that another diagnosis was enlarged lymph 
nodes with metastatic squamous cell lymphadenopathy that 
involves the lymph nodes.   According to the veteran's 
spouse, a third diagnosis, made by Dr. R.T., was metastatic 
lymphadenopathy and squamous cell carcinoma.  A fourth 
diagnosis, from Dr. R.T., was a lymph node tumor with the 
primary site at the base of the tongue and described as being 
a nasopharyngeal variant.  The veteran's spouse said a 
radiologist and Dr. T.R. mentioned laryngeal and larynx so 
she and her son researched both lymphoma and laryngeal 
cancer.  A fifth diagnosis was not written down but, in 
April, she asked Dr. T.R. if the veteran had lymphoma or 
laryngeal cancer since that was often mentioned as was 
laryngeal variant, but the doctor said that variant meant 
nothing.  The veteran's spouse testified that Dr. T.R. said 
the veteran's disease was very likely to be non-Hodgkin's 
lymphoma, but this was not proven or noted in any reports 
and, she stated, "this is also true of the larynx."  
According to the veteran's spouse, the doctor mentioned that 
any cancer found in the pharynx, that encompassed the throat 
and hypopharynx, where the veteran's cancer was found, 
particularly in advanced stages, could have its origin in any 
part of the pharynx and would be difficult to diagnose.

Further, the veteran's spouse said Drs. R.T. and T.R. refused 
to provide written statements (other than that in the 
record).  She indicated that tongue cancer was a sixth 
diagnosis, made by the VA ENT specialist.  The veteran's 
spouse described the VA doctor as very biased in opining that 
Agent Orange did not cause the veteran's cancer.  She 
reported that if the VA physician were correct and the 
veteran had tongue cancer, it would have been called 
oropharyngeal cancer that usually originated at the base of 
the tongue, sides of the tongue or in soft tissues on the 
floor of the mouth.

The veteran's spouse reported that his lymph nodes on both 
sides of his neck were enlarged, supporting the opinion that 
he had non-Hodgkin's lymphoma.  Her research showed that 
usually symptoms were noted by neck swelling, as the veteran 
had.  Since the enlarged lymph nodes were painless, she said 
they often went undetected and spread to other surrounding 
lymph nodes or parts of the body. Treatment usually involved 
chemo radiation.  She said lymph nodes could appear on the 
back of the neck and the veteran had a mass removed in 
service at Fort Hood that was never bioposied.

The veteran's spouse said that his diagnoses were "all 
conflicting" with his primary physician mentioning laryngeal 
cancer but she noted that the physicians refused to put that 
in writing.  The veteran's spouse talked with Dr. Hathus, an 
oncologist, at the Houston Cancer Treatment Center, who said 
tongue cancer would have been noticed earlier.  Thus, she 
said everything points to the lymph node system.  The 
veteran's spouse acknowledged, however, that she did not have 
any medical training.

VA outpatient treatment records, dated from January 2003 to 
November 2003, are negative for treatment of squamous cell 
carcinoma.

From January to February 2004 the veteran corresponded with 
the RO through a series of emails and essentially expressed 
his discontent with the Code of Federal Regulations as it 
pertained to his specific claim of service connection.

During the veteran's May 2005 personal hearing, he reiterated 
many of his previous contentions.  He asserted that VA should 
interpret respiratory cancer broadly to include any organ 
involving the respiratory tract.  

Also during the hearing, the veteran's son testified.  His 
son reported that he had 15 years experience as a certified 
paramedic, certified laryngoscopist and advanced paramedic 
program instructor at Texas College.  The veteran's son 
acknowledged, however, that required no prerequisite degrees, 
and that graduating college, let alone medical school, was 
not required to obtain those degrees.  

His son testified that he felt that the anatomy of the airway 
included the larynx, the oral pharynx and the nasal pharynx 
which were comprised of soft tissue.  Therefore, he 
maintained that the term soft tissue, which is used in 
38 U.S.C.A. § 1116, should comprise the entire airway 
structure.  With regard to his father's cancer, he concluded 
that it were a respiratory cancer, it should fall into the 
category of respiratory cancer.  He further contended that if 
it did not fall into that category then it should be 
classified as a laryngeal cancer, which is one of the types 
of cancers listed in 38 U.S.C.A. § 1116.

Analysis

Pursuant to 38 U.S.C.A. §§ 1110 and 1131 a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The Board notes that the veteran contends that he suffers 
from an enlarged lymph node with poorly differentiated 
metastatic squamous cell carcinoma as due to exposure to 
Agent Orange.

A veteran who, during active military or air service, served 
in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2004).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  Id. 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2004) are also satisfied.  

In 68 Fed. Reg. 27,630 (2003), the Secretary of VA determined 
that a presumption of service connection due to exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  The Secretary evaluated 
numerous studies and other scientific evidence and concluded 
that there was insufficient credible evidence to establish an 
association between herbicide exposure and any condition not 
specifically named in 38 C.F.R. § 3.309.

Initially, the Board notes that nasopharyngeal carcinoma is 
not a disease listed in 38 C.F.R. § 3.309(e) for which 
service connection may be granted on the basis of exposure to 
Agent Orange in Vietnam.  The Board notes that there has been 
no competent medical evidence attributing the veteran's 
nasopharyngeal cancer to his Agent Orange exposure.  In this 
regard, the Board notes that neither the veteran, his spouse 
nor his son possesses the requisite education, training and 
experience to diagnoses cancers and opine as to the etiology.  
See 38 C.F.R. § 3.159(a)(1).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, and carcinoma becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Medical article or treatise information can be too general or 
inconclusive.  That is not to say that medical article and 
treatise evidence is irrelevant or unimportant; rather, such 
evidence can provide important support when combined with an 
opinion of a medical professional.  Sacks v. West, 11 Vet. 
App. 314, 317 (1998).  In additional, a medical treatise can 
be competent evidence of a medical nexus between an in-
service injury or disease and a current disability if the 
treatise discusses a generic relationship with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than an unsubstantiated lay medical opinion.  
Wallin v. West, 11 Vet. App. 509, 514 (1998).

The veteran has contended that service connection should be 
granted for an enlarged lymph node with poorly differentiated 
metastatic squamous cell carcinoma.  Although the evidence 
shows that the veteran currently has squamous cell carcinoma 
that is a nasopharyngeal variant, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that service medical records show 
no complaint, finding, or clinical diagnosis of a lymph node 
problem or cancer and the first post service evidence of 
record of squamous cell carcinoma of the lymph node is from 
2000, more than nine years after the veteran's separation 
from service.  In short, no competent medical opinion or 
other medical evidence relating the veteran's enlarged lymph 
node with poorly differentiated metastatic squamous cell 
carcinoma to service or any incident of service has been 
presented.  See Boyer v. West, 210 F.3d 1039, 1042 (Fed. Cir. 
2000) (a veteran seeking disability benefits must establish 
the existence of a disability and a connection between the 
veteran's service and the disability); Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) (in order to establish 
service connection of a particular disability, a claimant 
must establish he or she has that disability and that a 
relationship exists between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service).

At the veteran's August 2001 hearing, the veteran and his 
spouse contended that his cancer was more accurately 
diagnosed as larynx cancer or as non-Hodgkin's lymphoma.  The 
veteran's spouse pointed to medical literature she 
synthesized from various medical Internet web sites that 
supported her assertions.  However, she and the veteran said 
that his diagnoses were "all conflicting" with his primary 
physician mentioning laryngeal cancer but that the physicians 
refused to put such a diagnosis in writing.

Diagnosing a malignancy by its exact type obviously is a 
complex task, not within the competence of lay person, such 
as the veteran or his spouse.  See Routen, Espiritu; supra.  
The veteran, his spouse and his son have testified that 
various physicians told them that the veteran's cancer was 
more accurately described as cancer of the larynx or non-
Hodgkin's lymphoma.   The Board notes that, however, that the 
Court has held that what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
the competent medical evidence.  See Carbino v. Gober, 10 
Vet. App. 507, 510 (1997), aff'd sub nom., Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Moreover, the Court has even held that a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Certainly, neither the 
veteran, his spouse nor his son is an oncologist.  Thus, 
nasopharyngeal cancer may not be service connected as a 
residual of that presumed exposure.  They also  acknowledged 
that there is no medical opinion of record that supports such 
diagnoses and that the doctors would not make such written 
statement.  As above, the oral descriptions of what a doctor 
said are not competent evidence.  Id.

As for the medical articles and literature that the veteran's 
spouse summarized, such information, in no way addresses the 
nature of the veteran's tumor and certainly cannot establish 
that he had a lymphoma or other specific type of malignancy, 
including larynx cancer.  See Sacks v. West, 11 Vet. App. at 
317.

While a November 2000 CT scheduling form includes a diagnosis 
of laryngeal cancer with metastases, it is not clear where 
this notation arose and it appears to be noted only in the 
context of attempting to identify, by testing, the nature of 
the veteran's cancer.  Clearly, after the CT, subsequent 
medical records from the veteran's treating physician show no 
confirmation of such diagnosis or metastases.   Thus, such a 
diagnosis on the scheduling of a test is of no probative 
value, as there is no indication that it reflected the final 
opinion of a medical professional with training in pathology 
or oncology.  In sum, the competent and probative evidence 
supports the conclusion that the veteran did not have non-
Hodgkin's lymphoma or larynx cancer.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307, 3.309.

Although the veteran did not have non-Hodgkin's lymphoma, the 
Board must also consider whether he had another Agent Orange 
presumptive disorder listed at 38 C.F.R. § 3.309(e).  Despite 
the veteran, his spouse's and his son's arguments that the 
veteran's cancer could be classified as a cancer of the 
respiratory system, or as laryngeal cancer, they are not 
competent to express such an opinion and he has not submitted 
any competent evidence that he has laryngeal cancer.  See 
Espirtu v. Derwinski, 2 Vet. App. Vet. App. at 494-95.  At 
both Board hearings, the veteran's family members suggested 
that he had a cancer of the respiratory system.  The 
regulations regarding Agent Orange presumptive disorders 
specifically define respiratory cancers as cancers of the 
lung, bronchus, larynx or trachea.  See 38 C.F.R. § 3.309.  
However, as noted above, there is no medical opinion of 
record that supports the contention that the veteran has 
larynx cancer.  In fact, in March 2000, Dr. T.R. said the 
veteran had a squamous cell carcinoma that was a 
nasopharyngeal variant located at the top of the larynx.  The 
specialist never stated that the veteran had larynx cancer.  
Accordingly, there is no competent evidence that the veteran 
has any other disorder listed in 38 C.F.R. § 3.309(e) as an 
Agent Orange presumptive disorder.

Having established that the veteran did not have an Agent 
Orange presumptive disorder, the Board must also consider 
whether the veteran's cancer was otherwise related to active 
service, including any exposure to Agent Orange.  That is, 
the United States Court of Appeals for the Federal Circuit 
has determined that the regulations governing presumptive 
service connection for Agent Orange do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  As 
noted, service medical records are not referable to any 
suggestion of cancer or lymph node problem and there is no 
evidence that he had carcinoma of the lymph node until early 
2000, many years after service.  Thus, the competent evidence 
does not show that the cancer was compensably manifested 
within one year after service and service connection under 
the basic chronic disease presumption is unwarranted.

As to any relationship between the veteran's cancer and any 
exposure to Agent Orange, in November 2000, the VA ENT 
specialist opined that the more likely cause of the veteran's 
carcinoma was smoking.  The VA specialist could not say that 
Agent Orange did not influence the problem, but opined that 
the veteran would have developed carcinoma at the base of the 
tongue as related to his smoking had he not even been exposed 
to Agent Orange.  Even assuming the veteran was exposed to 
Agent Orange in service, there still must be medical evidence 
relating his cancer to the alleged Agent Orange exposure.  
See 38 U.S.C.A. § 1154 (West 2002); Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc), opinion withdrawn and appeal 
dismissed on other grounds, 14 Vet. App. 185 (2000) (en banc 
order).

The veteran, through his spouse and son, submitted summaries 
of medical literature that they reviewed from the American 
Cancer Society and other medical texts.  Further, his spouse 
and son noted that the primary cells for the veteran's cancer 
were found at the base of the tongue that was a usual site 
for a laryngeal variant cancer to manifest itself.  However, 
as discussed above, neither the veteran, his spouse nor his 
son is not competent to offer medical opinions.  See Routen, 
Espirtu, supra; see also Sacks.

In sum, as the medical evidence of record shows that the 
veteran's squamous cell carcinoma, that is a nasopharyngeal 
variant, was initially identified many years after service, 
the squamous cell carcinoma, may not be presumed to have been 
incurred in service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).   
Here, despite being urged by the undersigned Acting Veterans 
Law Judge on several occasions during the May 2005 hearing, 
the veteran has not submitted any competent medical opinion 
or other medical evidence showing that his enlarged lymph 
node with metastatic poorly-differentiated squamous cell 
carcinoma is related to service, to include his presumed 
exposure to Agent Orange.  The preponderance of the evidence 
is against the claim that the veteran has an enlarged lymph 
node with poorly differentiated metastatic squamous cell 
carcinoma that is related to service or any incident thereof.   
Thus, this claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection is denied for an enlarged lymph node with 
poorly differentiated metastatic squamous cell carcinoma.


____________________________	
	____________________________
M. SABULSKY 					LAWRENCE M. SULLIVAN
Veterans Law Judge					Veterans Law Judge
Board of Veterans' Appeals			Board of Veterans' 
Appeals



	                        
____________________________________________
	STEVEN D. REISS 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


